Title: John Redman Coxe to Thomas Jefferson, 6 May 1812
From: Coxe, John Redman
To: Jefferson, Thomas


          Sir Philadelphia May 6th 1812
          The interest You take in the welfare of our Country leads me to hope You will pardon my freedom in requesting your Acceptance of the first number of the Emporium of Arts & Sciences; The leading objects of this work, as You will perceive by the prospectus, are connected with the prosperity of the Union, by promoting the knowledge of many subjects, with which she is, or necessarily must be, sooner or later attached.—
          This work may reasonably be expected to prove useful, in proportion as it shall receive the encouragement & support of Men of Observation; Not by pecuniary aid alone, but also by the information which they may be willing to afford.—In this point of view, I take the liberty of earnestly intreating You to suggest any means, by which I may more completely effect the great objects of the publication.—Convinced of your disposition to aid whatever may, in Your estimation, be really adapted to the benefit of America, I have ventured to encroach upon your goodness by this request.
          I trust Sir You will pardon this intrusion, & accept of my best wishes for Your health & happiness. With Sentiments of the greatest respect, I have the honor to subscribe myself, Sir
          Yr very obedient ServantJohn Redman Coxe
        